NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1959-18T4

NIDIA SERNA,

          Plaintiff-Respondent,

v.

ORLANDO RAMIREZ,

     Defendant-Appellant.
____________________________

                    Submitted November 19, 2019 – Decided December 5, 2019

                    Before Judges Hoffman and Currier.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Docket No. SC-001644-18.

                    Bastarrika, Soto, Gonzalez & Somohano LLP,
                    attorneys for appellant (Franklin G. Soto, on the brief).

                    Respondent has not filed a brief.

PER CURIAM
      Defendant Orlando Ramirez appeals from a December 18, 2018 Special

Civil Part judgment in favor of plaintiff Nidia Serna awarding her $3000 plus

costs. We affirm.

                                       I

      On December 3, 2018, plaintiff filed a complaint against Ramirez alleging

breach of contract. The parties represented themselves during a bench trial

conducted on December 18, 2018.

      According to plaintiff, on February 22, 2018, she made a $3000 down

payment for the purchase of a 2015 Audi Quattro from Paul Miler Audi, with

Ramirez co-signing a loan to finance the purchase. Plaintiff presented to the

court a motor vehicle purchase order, a consumer acknowledgment form, and a

dealer power of attorney form to establish Ramirez co-owned the car with her.

Both parties signed each form. Plaintiff intended to use the car exclusively;

however, after she made the first month's payment, Ramirez took the car and

maintained exclusive control thereafter.

      Prior to testifying, the judge permitted Ramirez to cross-examine plaintiff

on her proofs, but he declined. Ramirez admitted he possessed the car and

plaintiff paid the $3000 down payment. He also admitted that plaintiff wanted

to purchase the car but she needed his help as a co-signor on the loan agreement


                                                                         A-1959-18T4
                                       2
to finance the overall purchase. Ramirez asserted he did not owe plaintiff the

$3000 because he previously loaned her more than that amount. He claimed he

loaned her $500, co-signed for her apartment, and loaned her $1700 for a down

payment on her apartment. He presented to the court the lease agreement of the

apartment and a document showing he helped her move, but neither document

had plaintiff's name on it. In response, Ramirez explained that plaintiff's name

could not appear on the lease "[b]ecause she's a [S]ection 8" and "didn't have

any credit."     Additionally, he presented ATM withdrawals for $1000, but

plaintiff's name did not appear on the slips. He also presented a check issued to

plaintiff, but the judge found the check was not negotiated or cashed.

         At the conclusion of trial, the judge found, "Ramirez is not credible

whatsoever . . . I don’t believe anything he says." The judge concluded, "The

documentation [Ramirez] showed me in no way establishes any payments made

to [] plaintiff; however, [] plaintiff has established the fact that they both went

to the car dealership, they are both owners of the car. She put the down payment

down, and [Ramirez] kept the car. So she's entitled to the down payment back."

The judge awarded plaintiff a judgment against Ramirez of $3000 plus $42 in

costs.




                                                                           A-1959-18T4
                                        3
      Our review of a bench trial is limited. "Findings by the trial judge are

considered binding on appeal when supported by adequate, substantial and

credible evidence." Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474,

484 (1974) (citation omitted). "[W]e do not disturb the factual findings and

legal conclusions of the trial judge unless we are convinced that they are so

manifestly unsupported by or inconsistent with the competent, relevant and

reasonable credible evidence as to offend the interests of justice[.]" Seidman v.

Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011) (quotation and citation

omitted).   We give particular deference to the trial judge's credibility

determinations. See In re Return of Weapons to J.W.D., 149 N.J. 108, 117

(1997). However, we review conclusions of law de novo. See Manalapan

Realty, LP v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995).

      Ramirez argues the trial judge "unfairly refused to consider his proofs,

thereby preventing him from presenting any form of defense." Specifically, he

alleges the lease agreement and "the funds allegedly paid" to plaintiff were

"material" to his claim and directly challenged plaintiff's claim that he owed her

$3000. He lastly argues the judge should have given defendant's testimony more

weight.




                                                                          A-1959-18T4
                                        4
      We must engage in an analysis when deciding whether a hearsay

document can be admitted in a small claims case. N.J.R.E. 101(a)(2)(A) permits

relaxation of the Rules of Evidence in small claims matters "to admit relevant

and trustworthy evidence in the interest of justice." Consequently, we held "the

fact that hearsay evidence is proffered does not automatically require its

exclusion. The test is relevance and trustworthiness." Penbara v. Straczynski,

347 N.J. Super. 155, 162 (App. Div. 2002). The judge in a small claims case is

"required to consider the evidence and make a determination of its admissibility

based on its trustworthiness and probative value. The failure to do so constitutes

reversible error." Id. at 162-63.

      In this case, the trial judge repeatedly found Ramirez not credible and

untrustworthy. The judge found plaintiff established Ramirez co-owned the car

and she paid the $3000 down payment. The judge did not find plaintiff owed

Ramirez a prior debt based on the documents he presented. We decline to

disturb these credibility findings. In re Return of Weapons to J.W.D., 149 N.J.

at 117. Giving deference to the trial judge's credibility determinations with

respect to the testimony of plaintiff and Ramirez, we find the trial judge's

conclusion that plaintiff established Ramirez owed plaintiff the $3000 is

supported by substantial credible evidence in the record.


                                                                          A-1959-18T4
                                        5
      The trial judge examined the documents Ramirez presented in relation to

his defense that he loaned plaintiff money, which would offset the $3000 down

payment. The judge found the lease agreement did not have plaintiff's name on

it and could not prove she owed a prior debt to Ramirez. The judge also found

the checks issued to plaintiff were not cashed and similarly did not establish she

owed Ramirez a prior debt. The judge considered each document Ramirez

presented and provided a reasonable explanation for rejecting the documents.

We are satisfied that the judge's decision was supported by the substantial

credible evidence in the record.

      Affirm.




                                                                          A-1959-18T4
                                        6